      Case 1:15-cv-00992-PAE Document 271 Filed 10/21/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DANIEL SHAK and SHK DIVERSIFIED, LLC
(and/or their successors in interest),

                             Plaintiffs,
                 v.                              Case No. 15 Civ. 992 (PAE)

JP MORGAN CHASE & CO.,                           Hon. Paul A. Engelmayer
J.P. MORGAN CLEARING CORP.,
J.P. MORGAN SECURITIES LLC,
J.P. MORGAN FUTURES, INC. (now known as
J.P. MORGAN SECURITIES LLC),

                             Defendants.

THOMAS WACKER,

                             Plaintiff,
                 v.
                                                 Case No. 15 Civ. 994 (PAE)
JP MORGAN CHASE & CO.,
J.P. MORGAN CLEARING CORP.,                      Hon. Paul A. Engelmayer
J.P. MORGAN SECURITIES LLC,
J.P. MORGAN FUTURES, INC. (now known as
J.P. MORGAN SECURITIES LLC),

                             Defendants.

MARK GRUMET,

                             Plaintiff,
                 v.
                                                 Case No. 15 Civ. 995 (PAE)
JP MORGAN CHASE & CO.,
J.P. MORGAN CLEARING CORP.,                      Hon. Paul A. Engelmayer
J.P. MORGAN SECURITIES LLC,
J.P. MORGAN FUTURES, INC. (now known as
J.P. MORGAN SECURITIES LLC),

                             Defendants.
         Case 1:15-cv-00992-PAE Document 271 Filed 10/21/19 Page 2 of 4



                 NOTICE OF ATTORNEY WITHDRAWAL AND ORDER

       PLEASE TAKE NOTICE that pursuant to Local Civil Rule 1.4, I, Austin L. Raynor,

hereby respectfully move this Court for entry of an Order (provided below) granting my request

to withdraw as counsel for Defendants in the above-captioned actions and to have my name,

address, and email address removed from the service list (including ECF service list).

       I will be leaving the firm of Sullivan & Cromwell LLP. Defendants will continue to be

represented by other attorneys of Sullivan & Cromwell LLP, and my withdrawal will not delay

resolution of this matter.



Dated: October 21, 2019

                                                     /s/ Austin L. Raynor
                                                     Austin L. Raynor
                                                     SULLIVAN & CROMWELL LLP
                                                     1700 New York Ave., N.W.
                                                     Suite 700
                                                     Washington, D.C. 20006-5215
                                                     Tel: (202) 956-7500
                                                     Fax: (202) 293-6330
                                                     raynora@sullcrom.com

                                                     Counsel for Defendants JP Morgan Chase &
                                                     Co., J.P. Morgan Clearing Corp., J.P.
                                                     Morgan Securities LLC, and J.P. Morgan
                                                     Futures, Inc. (now known as J.P. Morgan
                                                     Securities LLC)


cc:    All counsel of record (via ECF)
        Case 1:15-cv-00992-PAE Document 271 Filed 10/21/19 Page 3 of 4



IT IS SO ORDERED.

Dated: October __, 2019

                                        ___________________________
                                        Hon. Paul A. Engelmayer
                                        United States District Judge
        Case 1:15-cv-00992-PAE Document 271 Filed 10/21/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

      I hereby certify that on October 21, 2019, I caused the foregoing to be served on
Defendants via email and via ECF on all counsel of record.

                                                 /s/ Austin L. Raynor
                                                 Austin L. Raynor
